i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-09-00065-CV

               TEXAS POLITICAL SUBDIVISIONS PROPERTY AND CASUALTY
                            JOINT SELF-INSURANCE FUND,
                                      Appellant

                                                   v.

                        BEN BOLT-PALITO BLANCO CONSOLIDATED
                            INDEPENDENT SCHOOL DISTRICT,
                                       Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 01-12-40954
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 8, 2009

VACATED and DISMISSED

           The parties have filed a joint motion stating they have reached an agreement to settle and

compromise their differences in this case. They request that this court render judgment effectuating

the parties’ settlement agreement by vacating the trial court’s judgment, and dismissing the case with
                                                                                     04-09-00065-CV

prejudice. See TEX . R. APP . P. 42.1(a)(2)(A). The motion is granted. The trial court’s judgment

signed on January 8, 2009 is vacated, and the case is dismissed with prejudice. See TEX . R. APP . P.

42.1(a)(2)(A), 43.2(e). Costs of appeal are taxed against the parties who have incurred them.

                                                              PER CURIAM




                                                 -2-